—Order, Supreme Court, New York County (Karla Moskowitz, J.), entered August 24, 2001, which, inter alia, denied that branch of defendant Andre Agapov’s motion seeking dismissal of the complaint for lack of personal jurisdiction over said defendant, unanimously affirmed, with costs.
Defendant Agapov claims that plaintiff Olbi, Inc. failed to obtain personal jurisdiction over him because, as a nondomiciliary who entered this state for the sole purpose of attending *140unrelated divorce proceedings, Agapov was immune from service. To obtain dismissal of the complaint against him upon the ground of the claimed immunity from service, however, Agapov was required to demonstrate that he was not subject to the jurisdiction of the courts of this state except by means of personal service within the state (see, Brause 59 Co. v Bridgemarket Assoc., 216 AD2d 200), a demonstration which he failed to make. In particular, Agapov failed to show that he is not amenable to New York jurisdiction under this state’s long-arm statute on the basis of his having tortiously injured plaintiff within the state (see, CPLR 302 [a] [2]), as alleged in plaintiff’s complaint, and on the basis of his ownership of an apartment within the state allegedly remodeled with funds fraudulently obtained from plaintiff (see, CPLR 302 [a] [4]).
We have considered appellant’s remaining contention and find it unavailing. Concur—Tom, J.P., Mazzarelli, Buckley Lerner and Gonzalez, JJ.